Case 3:14-cr-00175-WHA Document 962-36 Filed 01/10/19 Page 1 of 2




          EXHIBIT JJ
                              Case 3:14-cr-00175-WHA Document 962-36 Filed 01/10/19 Page 2 of 2
                       la15 1),uE.,BLo 1\oY

                                                                     '°'
                     PACIF"IC GAS ~ E L El:TRlC COMPANY                            :::LE:CTRIC       Ctl,:CI..IT MA ~               DRAVN             DAT[ Li<ST CORRECTC:I   17-4-12
                               SILVl:R,lllJO DIVlSlON                              SCALE 1 •     •    2:000 2CNE 2                  TIE MAP SA
                                N/\PA/SOLJINO CCIUNfY
                                                                                                                        DtSTR/llUTION MN":S)l! 4104



                           '·                                    l                      -y ..
                                                                                                17-2                                                                          N 2 9 2 95 0




                                ·-..
                                  j                     ;   ~-                 /
                                                                           /




                ,'
                     /;-~ J                                                                                                                                                                      '




                                                                                                                                                                                             ;




       0



      '"~
       0




      " L ___...bddD...._.iLJ.I::r:!::::==~"-==== ' - - = - - -"-==-"---L----':c;-::'--- - - - - - - -----::::,_-__::,,._-1.._--'------"'---~
           N 2279:50
                          ,,-~

      C:\Data\Acad\BatchPlot\napa3\I7-4-12.DWG, ::../11/2014 12:31:56 PfVL \\samafae;2z

CONFIDENTIAL
                                                                                                                                                  PGE-CPUC_00012598
